Citation Nr: 0218111	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to a disability evaluation greater than 10 
percent from November 20, 1996, and greater than 20 
percent from August 10, 1998, for internal derangement of 
the right knee.

2.  Entitlement to a disability evaluation greater than 10 
percent from November 20, 1996 to July 31, 1999, greater 
than 10 percent from October 1, 1999 to November 7, 1999, 
and a compensable disability evaluation from November 8, 
1999, for internal derangement of the left knee, include 
whether a separate disability evaluation is warranted for 
degenerative joint disease of the left knee prior to 
August 10, 1998.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from June 
1981 to August 1985.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Phoenix, Arizona.  In that decision, the RO granted, among 
other claims, service connection for internal derangement 
of right knee, evaluated as 10 percent disabling, and for 
internal derangement with degenerative changes of the left 
knee, evaluated as 10 percent disabling, each effective 
from November 20, 1996 (the date of receipt of the 
veteran's original claim).  The RO sent the veteran a 
letter to this effect on June 9, 1997, along with a copy 
of the June 1997 rating decision and notice of his 
appellate rights.

Following the issuance of the June 1997 letter, the 
veteran's claims file was transferred to the RO in 
Roanoke, Virginia.  In June 1998, the veteran filed a 
timely Notice of Disagreement (NOD), with the Roanoke RO, 
contesting the initial 10 percent evaluations assigned 
following the grant of service connection for the left and 
right knee disabilities.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.300, 20.301, 20.302 (2002) 
(In order to initiate the appeal process, the claimant has 
one year from the date of notification of the rating 
decision to file a NOD with the RO office which has 
assumed jurisdiction over [his] applicable records.) 
(emphasis added).  In July 1998, the RO furnished the 
veteran with a Statement of the Case (SOC), which 
addressed the left and right knee claims.  38 U.S.C.A. 
§ 7105.  After having been furnished a SOC, the veteran 
was then obligated to file a substantive appeal within the 
prescribed time period, in order to complete the appeal of 
the determinations concerning the left and right knee 
disabilities, as set forth in the June 1997 rating 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 
(Appellate review of an RO decision is initiated by a 
timely filed NOD and completed by a timely substantive 
appeal after a SOC is furnished.) 

In accordance with 38 C.F.R. § 20.302(b)(1), in order to 
complete an appeal, the veteran must ordinarily file a 
substantive appeal with the RO within 60 days of the 
mailing of the SOC, or within the remaining time, if any, 
of the one year period beginning on the date of 
notification of the rating decision.  In the instant case, 
the record does not indicate that the veteran completed 
his appeal according to the general rule governing the 
time limit for filing a substantive appeal under 38 C.F.R. 
§ 20.302(b)(1).  Rather, by having specifically documented 
(on his June 1998 NOD) and submitted additional VA 
treatment records within one year of the June 9, 1997, VA 
notification letter, the veteran has nevertheless availed 
himself of the amended VA regulation codified at 38 C.F.R. 
§ 20.302(b)(2)(i)(ii) (effective February 11, 1997).

Pursuant to 38 C.F.R. § 20.302(b)(2)(i)(ii), if a claimant 
submits additional evidence within one year of the date of 
mailing of the notification of the determination being 
appealed, and that evidence requires, in accordance with 
§ 19.31 of this title, that the claimant be furnished a 
supplemental statement of the case, then the time to 
submit a substantive appeal shall end not sooner than 60 
days after such supplemental statement of the case is 
mailed to the appellant, even if the 60 day period extends 
beyond the expiration of the one year appeal period.

As reflected by the record, and by virtue of his timely 
filed NOD, the veteran properly initiated an appeal of the 
June 1997 rating decision, which assigned initial ratings 
of 10 percent following the grants of service connection 
for left and right knee disabilities.  Within one year 
following the June 9, 1997, notification letter, the 
veteran submitted additional evidence in the form of 
Phoenix, Arizona, and Hampton, Virginia, VA outpatient 
treatment records dated from May 1996 through November 
1998.  While the record indicates that the veteran's VA 
treatment records were not associated with his claims file 
until August 10, 1998, such records were nevertheless 
appropriately received within the one-year period of the 
June 9, 1997, notification letter, in that VA records are 
considered to be constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board 
determines that, in December 1999, the RO furnished the 
veteran with a (supplemental) statement of the case 
pertaining to his additional pertinent VA treatment 
records dated from May 1996 through November 1998.  See 
38 C.F.R. §  19.31 (2002).  Within 60 days from the date 
of the December 1999 (supplemental) statement of the case, 
the veteran submitted a VA Form 9 substantive appeal in 
January 2000, thereby perfecting a timely appeal of the 
June 1997 rating determinations, as to the initial 10 
percent ratings assigned for the service-connected 
internal derangement of the right knee, and the service-
connected internal derangement with degenerative changes 
of the left knee.

In light of the above procedural development and since the 
present appeal is derivative of the veteran's challenge to 
the RO's initial ratings of 10 percent for each of his 
knee disabilities, the Board has re-characterized the 
issues as articulated on the cover page of this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999) ([w]here 
the veteran has appealed from an initial award, 
consideration will be given as to whether an initial 
disability rating greater than that which was initially 
assigned is warranted for any period of time during the 
pendency of his claim.)

Finally, the Board observes that by way of a November 2000 
rating decision the RO re-characterized the veteran's left 
knee disability as two separate disabilities: (1) 
degenerative joint disease of the left knee, and (2) 
internal derangement of the left knee.  At this time, the 
RO assigned a 20 percent disability rating for the 
veteran's left knee degenerative joint disease, however, 
it was acknowledged that the initial evaluation of the 
veteran's internal derangement of the left knee in June 
1997 included consideration of the veteran's degenerative 
changes.  In light of the fact that the Board has 
determined above that the veteran has perfected a timely 
appeal of the RO's initial rating award for his service 
connected left knee disability, and the RO has conceded 
that such initial award contemplated degenerative changes, 
the propriety of the veteran's current 20 percent 
disability evaluation for degenerative joint disease of 
the left knee must also be considered in accordance with 
Fenderson.


FINDINGS OF FACT

1.  The evidence of record demonstrates that for the 
relevant periods in question (from November 20, 1996, and 
from August 10, 1998), the veteran's service-connected 
internal derangement of the right knee resulted in no more 
than moderate impairment.

2.  The evidence of record demonstrates that for the 
relevant periods in question (from November 20, 1996 to 
July 31, 1999; and from October 1, 1999), the veteran's 
internal derangement of the left knee resulted in no more 
than slight impairment.

3.  The evidence of record demonstrates that, for the 
period from November 20, 1996 to August 9, 1998, the 
veteran has degenerative joint disease of the left knee 
that is confirmed by x-ray findings and objective evidence 
of painful motion with noncompensable limitation of the 
left leg motion.

4.  The evidence of record demonstrates that, for the 
period from August 10, 1998, the veteran has degenerative 
joint disease of the left knee that is manifested by 
limitation of flexion of the leg to 30 degree due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation 
for internal derangement of the right knee, from November 
20, 1996 to August 9, 1996, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for a disability evaluation greater than 
20 percent for internal derangement of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2002).

3.  The criteria for a disability evaluation greater than 
10 percent for internal derangement of the left knee, for 
the period from November 20, 1996 to July 31, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2002).

4.  The criteria for a disability evaluation greater than 
10 percent for internal derangement of the left knee, for 
the period from October 1, 1999, to November 7, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2002).

5.  The criteria for a 10 percent disability evaluation 
for internal derangement of the left knee, for the period 
from November 8, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2002).

6.  The criteria for a separate 10 percent disability 
evaluation for degenerative joint disease of the left 
knee, for the period from November 20, 1996 to August 9, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5017 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes5003, 5010, 
Plate II (2002).

7.  The criteria for a disability evaluation greater than 
20 percent for degenerative joint disease of the left 
knee, for the period from August 10, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, Plate II (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by 
law.  The RO has specifically provided the veteran with 
copies of relevant rating decisions, statements of the 
case, and a supplemental statement of the case.  By way of 
the aforementioned documents, the veteran and his 
representative have been informed of the cumulative 
evidence previously provided to VA, and they have been 
informed of the laws and regulations governing the 
veteran's claims, including the particular reasons for the 
determinations made regarding his claims for higher knee 
disability evaluations.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining the evidence 
necessary to substantiate his claims for higher knee 
disability evaluations.  First, the RO made reasonable 
efforts to develop the record in that the veteran's 
service medical records were obtained and associated with 
the claims folder, and they appear to be intact.  Copies 
of the veteran's relevant VA treatment records have 
likewise been associated with the veteran's claims folder.  
Lastly, the veteran has been provided with relevant VA 
examinations, and copies of the examination reports are of 
record.

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's claims, wherein he is seeking higher ratings for 
his knee disabilities, are ready for appellate review.


II.  Factual Background.

A review of the service medical records indicates that the 
veteran sustained a left knee injury while playing 
football in October 1982, which diagnosed as left knee 
ligament strain.  When the veteran was seen in February 
1982, he was found to have right knee lateral ligament 
strain, in addition to the left knee ligament strain.

In early February 1991, the veteran suffered a twisting 
injury to his left knee at his place of work.  Physical 
examination at that time revealed effusion and a 
significant amount of pain, along with popping in the 
medial side of the joint.  X-rays were interpreted as 
showing early degenerative changes and a loose fragment.  
Following examination, the physician noted that the 
veteran most definitely had a meniscal injury; and because 
of the veteran's significant discomfort, this physician 
recommended that the veteran undergo an arthroscopic 
evaluation in order to forestall any further damage and to 
alleviate his symptomatology.  On that same day, in 
February 1991, arthroscopic surgery of the veteran's left 
knee was performed, which revealed meniscus damage, 
significant chondromalacia of the femoral condyle, dense 
diffuse synovial proliferative changes, and early 
arthritic changes.  During a period of follow-up treatment 
from February 1991 through July 1991, the veteran showed 
improvement, but he still experienced pain and some 
discomfort.

In November 1996, the veteran filed his original claim 
seeking entitlement to service connection for a right and 
left knee disability.

The veteran was examined by VA in March 1997.  At that 
time, the veteran reported a history of having 'sprained' 
his knees during service while playing sports.  According 
to the veteran, since this injury, he has had increasing 
pain and dysfunction with his knees.  The veteran 
indicated that his left knee gave away two or three times 
a week.  His left knee also locked when in a 'certain 
position.'  The veteran's ability to do frequent 
squatting, kneeling, stair climbing, and running was 
impaired.  Physical examination revealed the veteran had a 
normal gait, and he did not have any muscle atrophy.  With 
respect to the left knee, the veteran's left knee extended 
to +5, and the left knee flexed fully.  There was left-
knee pain on motion and positive crepitus.  There was a 
positive patellar grind, apprehension, and McMurray test.  
The Lachman test was negative.  With respect to the right 
knee, there was full range of motion.  He had positive 
crepitus, positive patellar grind and McMurray test.  He 
had a negative Lachman test.  The impression was of 
internal derangement, both knees, worse on the left.  

In June 1997, the veteran was awarded service connection 
for internal derangement of the right knee and for 
internal derangement with degenerative changes of the left 
knee.  At this time, an initial rating of 10 percent was 
assigned to each of the veteran's knee disabilities, 
effective November 20, 1996.

In August 1998 the Roanoke RO received the veteran's 
outpatient treatment records from the Phoenix, Arizona VA 
Medical Center and the Hampton, Virginia, VAMC.  The 
referenced records were dated May 1996 through November 
1998.  A November 20, 1996, notation indicates the veteran 
sought treatment for pain in both his knees.  Objective 
findings indicated the veteran's range of motion for both 
knees was from zero to 150 degrees.  There was no 
swelling, effusion, warmth, or erythema.  Moderate laxity 
was present in both the right and left knee.  X-rays of 
the veteran's left knee taken in conjunction with the 
veteran's November 20, 1996, examination revealed 
hypertrophic change at the medical femoral condyle on the 
left and the lateral tibial plateau on the left.  A 
January 1997 notation indicates the veteran presented for 
treatment again for among other complaints, knee pain.  
Knee films taken at this time, showed some degenerative 
changes.  

In June 1999, the veteran had x-rays and a magnetic 
resonance image (MRI) of his left knee.  Based on the x-
rays of the veteran's left knee, the impression was: (1) 
small to moderate knee joint effusion; (2) mild to 
moderate osteoarthritis involving the left knee; and (3) 
joint space narrowing which was difficult to evaluate as 
the examination was not weight bearing.  Based on the MRI 
of the veteran's left knee, the impression was: (1) 
hypertrophic degenerative change of the left knee; (2) 
transverse linear increased signal in the anterior and 
posterior horn of the lateral meniscus which appeared to 
be attached to the superior articular surface, suggestive 
of a tear; and (3) a moderate amount of fluid in the left 
knee.

In August 1999 the veteran underwent an MRI of his right 
knee.  The impression was: (1) complete tears involving 
the anterior and posterior horns of the lateral meniscus; 
(2) mild diffuse thickening of the medial collateral 
ligament with no acute tear, likely related to scarring 
from old injury; and (3) small lobulated septate ganglion 
cyst just superior to the popliteus tendon.

On August 10, 1999 the veteran underwent his second 
arthroscopic surgery for his left knee.  (By way of an 
October 1999 rating decision, the veteran was awarded a 
temporary total disability rating of 100 percent for his 
period of convalescence from August 10, 1999, to October 
1, 1999.)

In November 1999, the veteran underwent a (VA) fee basis 
examination.  The veteran reported complaints of weakness, 
stiffness, swelling, inflammation, instability, locking 
and lack of endurance, with constant symptoms of pain, in 
both knees.  According to the veteran, his knees 
frequently popped and gave out on him.  He related that 
his knees were nearly always stiff; that he had 
significant pain going up and down stairs; and that he had 
difficulty getting his feet off the floor.  The veteran 
also indicated that his knees hurt him when he drove, and 
that, as a result of his [knee] condition, he was unable 
to play any sports or run.  The veteran advised that even 
walking for more than a few minutes caused him significant 
pain.  In regards to employment, the veteran indicated 
that he was currently working as an electronic technician, 
and he had also worked in this capacity for the last four 
years.  According to the veteran, he was able to perform 
most of his activities of daily living with the exception 
of working in a garden which required prolonged bending 
and stooping.  The veteran advised that he endured most of 
his activities with ongoing significant pain.  Physical 
examination of the veteran's knees revealed bilateral 
tenderness and crepitus.  There was no erythema, swelling, 
effusion, or instability.  With regards to the veteran's 
bilateral knee range of motion, the veteran had flexion to 
130 degrees secondary to pain, and extension zero degrees.  
The McMurray's test was positive bilaterally for medial 
meniscus damage.  The examiner noted that the veteran's 
range of motion of the knees bilaterally was limited by 
weakness to 60 degrees of flexion.  X-rays of the right 
and left knee were interpreted as showing bilateral 
degenerative joint disease of the knees.  Final diagnosis 
was of degenerative joint disease of the knees bilaterally 
with ongoing pain syndrome and decreased range of motion.

In December 1999, the veteran was treated for continuous 
pain associated with his right kneel; and, in January 
2000, he had arthroscopic surgery on his right knee.

In April 2000, x-rays of both the veteran's right and left 
knee were taken.  There was mild to moderate 
osteoarthritis involving primarily the medial compartment 
and patellafemoral joint in the left knee.  There was no 
significant degeneration in the right knee, but a bony 
excrescence arising from the proximal tibia which appeared 
benign, and may have represented an osteochondroma.

In May 2000, the veteran was provided a (VA) fee basis 
examination.  The physician referred by history that the 
veteran had recently undergone arthroscopic surgery for 
his right knee in January 2000, which involved partial 
medial meniscectomy, debridement and resection of 
synovium, and excision of a meniscal cyst.  The veteran 
complained of pain, stiffness, popping, some swelling and 
weakness in both knees.  The veteran advised that these 
complaints existed as far back as 1981.  The veteran also 
indicated that his pain was constant.  The veteran 
described flare-ups as a cyst on his right knee that was 
surgically removed but returned during recovery.  The 
veteran stated that his symptoms were excruciating and 
lasted for months.  The veteran indicated that normal 
everyday use caused his knees to flare up, and each time a 
flare-up occurred he stated that his had a 'shot' in his 
right knee.  The veteran noted that his last injection of 
his right knee was in April 2000.  The veteran stated that 
his pain was so severe that it awakened him at night and 
while driving, he had to find a way to shift his legs to 
relieve some of the pain.  The veteran indicated that he 
has been taking Naprosyn and he relayed his history of 
prior arthroscopic surgeries.  With regards to the effects 
of the veteran's knee conditions on his occupation as an 
electronic technician, the physician indicated that the 
veteran's job involved a lot of standing, which 
subsequently caused the veteran knee pain, and that the 
veteran had to frequently rest as the result of this pain.  
With regard to his activities, the veteran related that he 
was no longer able to jog or run because of the pain, and 
that he has had difficulty going up and down stairs.

Upon physical examination in May 2000, the veteran had a 
slight limp and he favored his right knee.  The veteran 
stated that he had limitation of standing because of pain 
after 30 minutes and limitation of walking secondary to 
pain after 45 minutes.  The veteran stated that he had to 
rest due to the pain, for example, while he is out 
shopping.  The veteran indicated that he wore a neoprene 
brace during cold weather for pain and support of his 
knees.  The fee basis physician observed that there was no 
sign of abnormal weight bearing present.  There was some 
swelling in both knees, which appeared to be bony-type 
swelling.  There was no heat, erythema, effusion, or 
drainage noted.  The right knee had some slight valgus 
deformity measuring five degrees.  The right knee showed 
some mild lateral collateral ligament laxity, but no 
medial collateral laxity.  The veteran's left knee showed 
no medial or lateral collateral ligament laxity.  Drawer 
test and McMurray's test was negative for both knees.  
Right knee flexion was to 130 degrees active, however, 
pain was appreciated with flexion at 30 degrees.  He 
veteran had zero degrees extension.  The veteran had left 
knee flexion to 130 degrees total, however, pain was 
appreciated with flexion at 30 degrees.  The veteran also 
had zero degrees extension for the left knee.  There were 
active and passive ranges of motion, which were 
additionally limited by pain.  The fee basis physician 
also indicated the veteran had no constitutional signs of 
arthritis.  X-rays of the left knee, taken in conjunction 
with the May 2000 examination, showed mild to moderate 
osteoarthritis involving primarily the medial compartment 
and patellofemoral joint.  X-rays of the right knee showed 
no significant degeneration but a bony excrescence arising 
from the proximal tibia appeared benign and may have 
represented an osteochondroma.

Under "Diagnoses" in the May 2000 examination report, the 
fee basis physician noted that the diagnosis for the left 
knee was unchanged and remained as internal derangement 
with degenerative changes of the left knee; and as for the 
right knee, the diagnosis was changed to internal 
derangement of the right knee.  The physician explained 
that the x-ray studies show degenerative joint changes in 
the left knee, but that they do not show degenerative 
changes in the right knee.  The physician noted, however, 
that both of the veteran's knees have limitations 
secondary to pain with the veteran experiencing pain at 
just 30 degrees of flexion.  The physician further 
explained that the pain is limiting over and above any 
internal derangement, as noted on the range of motion, as 
well as with limitation of activities as a result.  It was 
the physician's opinion that the veteran's limitations 
were primarily due to pain and not to the instability.


III.  Analysis

The veteran contends that his current rating evaluations 
do not adequately reflect the severity of either of his 
service-connected disabilities.

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has 
a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  When after a careful review of 
all available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.

VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of the disability.  Medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required. Functional impairment is based 
on lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior 
during motion.  Many factors are to be considered in 
evaluation disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify 
the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, when 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

As the veteran in this case has also appealed from an 
initial award, consideration will be given as whether an 
initial rating greater than his present disability ratings 
was warranted for any period of time during the pendency 
of his claims.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Right Knee

The veteran's internal derangement of the right knee has 
been rated pursuant to Diagnostic Code 5299-5257.  There 
is no Diagnostic Code "5299." However, when a disability 
not specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related 
disease or injury, in which not only the functions 
affected, but the anatomical localization and 
symptomatology are closely analogous.  A built-up 
Diagnostic Code number ending with "99" will be employed, 
followed by an additional specific code after a hyphen to 
identify the basis for the assigned evaluation.  See 
38 C.F.R. §§ 4.20, 4.27 (2002).  The "additional specific" 
Diagnostic Code employed by the RO in this particular case 
was 5257, which is for impairment of the knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight knee 
impairment warrants a 10 percent evaluation, moderate knee 
impairment warrants a 20 percent evaluation.  Where 
impairment is severe, a 30 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Based on a close and careful review of the pertinent 
medical evidence of record, the Board determines that for 
the period from November 20, 1996, the veteran exhibited 
clinical signs and manifestations of right knee 
impairment, which could best be described as no more than 
moderate on the basis of his March 1997 VA examination and 
VA outpatient treatment records.  While a VA treatment 
record, dated in November 1996, indicates the veteran's 
right knee exhibited laxity, this manifestation was 
described as moderate.  Notably, at the time of his March 
1997 VA examination, the veteran indicated that since his 
discharge from service, he has experienced increased pain 
and dysfunction associated with his knees.  During this 
examination, the veteran's right knee specifically 
exhibited crepitus, patellar grind, and he had a positive 
McMurray's test.  Apart from these particular findings, 
the veteran nevertheless had a normal gait, and he did not 
have any muscle atrophy.  For these reasons and bases, the 
Board determines that the assignment of a 20 percent 
disability evaluation, and no higher, for the veteran's 
internal derangement of the right knee has been shown to 
be appropriate, for the period from November 20, 1996, as 
the right knee disability picture more nearly approximates 
the criteria for that particular rating.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257.

In regards to the relevant period beginning on August 10, 
1998, through the present, the Board determines that the 
evidentiary record continues to support a 20 percent 
disability evaluation under Diagnostic Code 5257, for the 
veteran's internal derangement of the right knee.  In this 
regard, as early as August 1999, MRI studies of the 
veteran's right knee revealed complete tears involving the 
anterior and posterior horns of the lateral meniscus in 
addition to a small lobulated septate ganglion cyst, and 
mild diffuse thickening of the medial collateral ligament.  
As a consequence, the veteran underwent arthroscopic 
surgery in January 2000.  Prior to the right  knee 
surgery, the veteran had tenderness, crepitus, and overall 
general pain of the right knee.  The veteran also had 
limitation of right knee motion, which was attributed to 
pain.  Following his January 2000 surgery, the veteran 
continued to experience pain and limited motion in the 
right knee due to pain.  See generally 38 C.F.R. §§ 4.40, 
4.45; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  In 
light of the cumulative clinical manifestations associated 
with the veteran's internal derangement of the right knee, 
the Board finds it reasonable to conclude that the 
veteran's right knee disability is most appropriately 
evaluated at the 20 percent rate for the period from 
August 10, 1998.

In essence, the medical data for each of the relevant 
periods in question do not reflect a disability picture 
that is consistent with a characterization of severe 
impairment due to lateral instability or recurrent 
subluxation of the right knee, as required for a 30 
percent rating under Diagnostic Code 5257.  Moreover, 
since the evidence of record does not document a finding 
of ankylosis of the right knee (Diagnostic Code 5256), or 
tibia and fibula impairment, to include either nonunion 
with loose motion requiring a brace or malunion with 
marked knee disability (5262), a disability rating in 
excess of 20 percent is not either of these diagnostic 
codes.  Moreover, while a fee basis examiner in November 
1999 indicated x-ray findings of degenerative joint 
disease involving the right knee, the earlier x-ray 
studies in November 1996 and the MRI study in August 1999, 
as well as the later x-ray studies in April 2000, revealed 
no osteoarthritic or hypertrophic changes of the right 
knee.  Specifically, after reviewing current x-ray 
studies, the fee basis examiner in May 2000 determined 
that there were no degenerative changes shown in the right 
knee and, as such, changed the diagnosis for that knee to 
reflect only internal derangement.  Hence, based on these 
particular facts, the Board finds it reasonable to 
conclude that the evidence of record does not currently 
support a finding of arthritis of the right knee.  Thus, 
the Board determines that the criteria for an evaluation 
of the right knee under Diagnostic Code 5003 are not for 
application.  Accordingly, a disability evaluation in 
excess of 20 percent for internal derangement of the right 
knee, for each of the relevant periods in question, is not 
warranted.


B.  Left knee. 

Prior to evaluating the overall level of disability 
associated with the veteran's left knee, the Board 
observes that in the June 1997 rating decision, the RO 
effectively established service connection for 
degenerative changes of the left knee by characterizing 
the service-connected left knee internal derangement as 
"internal derangement with degenerative changes.  By way 
of a November 2000 rating decision, the RO re-
characterized the veteran's left knee disability as two 
separate disabilities: (1) degenerative joint disease of 
the left knee, and (2) internal derangement of the left 
knee.

In contemplating the RO's November 2000 actions, the Board 
notes that governing legal criteria squarely supports the 
veteran's current receipt of a separate rating for 
internal derangement of his left knee and for degenerative 
joint disease of the same knee.  For one, beginning as 
early as February 1991 to the present, the clinical 
evidence of record has always demonstrated that the 
veteran has degenerative changes of the left knee that are 
definitively established by x-ray and MRI studies dated in 
February 1991, November 1996, June 1999, and April 2000.  
In this regard, these studies clearly disclose x-ray 
findings of degenerative, hypertrophic, and osteoarthritic 
changes involving the left knee.  At the same time, the 
evidence of record also reflects that the veteran's 
internal derangement of the left knee is manifested by 
residuals such as instability, crepitus, and meniscus 
damage, while the veteran's degenerative joint disease of 
the same knee has resulted in painful motion.  
Accordingly, in November 2000, the RO was correct in 
assigning the veteran separate ratings.  See 38 C.F.R. 
§ 4.25 (2002); Esteban v. Brown, 6 Vet. App. 259 (1994); 
Brady v. Brown, 4 Vet. App. 225 (1993) (when 
symptomatology of a veteran's disability is not 
duplicative, or overlapping with the symptomatology of 
additional residuals, evaluation of the veteran's 
disability under multiple codes is permitted.); see also 
63 Fed. Reg. 56704, VAOPGCPREC 9-98 (1998) (holding that a 
separate rating for arthritis can be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59).

Notably, in November 2000, the RO assigned an initial 20 
percent rating for the veteran's degenerative joint 
disease of the left knee, effective from August 10, 1998.  
However, the assignment of this separate rating did not 
contemplate the fact that the veteran had already received 
an original grant of service connection for this 
disability by way of the RO's June 1997 rating action, 
which is currently on appeal and which is implicated by 
the ruling in Fenderson v. West, supra.  Thus, due to the 
assignment of this 20 percent rating, the RO, albeit 
inadvertently, has engaged in staged rating, in that the 
RO has assigned a separate rating for a different period 
of time following the veteran's appeal of the initial 
rating award for the service-connected left knee 
disability.  As such, the question for consideration is 
the propriety of the initial "staged ratings" assigned 
during the course of this appeal.  Id.  Accordingly, the 
Board will also address whether the veteran is entitled to 
a separate disability evaluation greater than 20 percent 
for degenerative joint disease of the left knee, to 
include whether a separate for this same disability is 
warranted prior to August 10, 1998.


1.  Degenerative joint disease of the left knee. 

With regards to the veteran's degenerative joint disease 
of the left knee, such condition has specifically been 
rated pursuant to Diagnostic Code 5010-5260.  See 
38 C.F.R. § 4.27 ([w]ith diseases (e.g., arthritis), 
preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the 
residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen).  

Traumatic arthritis, substantiated by x-ray findings, will 
be rated as degenerative arthritis (Diagnostic Code 5003).  
See 38 C.F.R. § 4.71, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, degenerative arthritis which is 
established by x-ray findings, will be evaluated based on 
limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.

In this particular case, the joint affected by 
degenerative arthritis which has been established by x-ray 
findings, is the veteran's left knee.  Therefore, the 
veteran's degenerative joint disease of the left knee has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
as contemplated by the criteria under Diagnostic 5260, for 
limitation of flexion of the leg.  Under Diagnostic Code 
5260, limitation to 60 degrees warrants a zero percent 
(noncompensable) evaluation, limitation to 45 degrees 
warrants a 10 percent evaluation, limitation to 30 degrees 
warrants a 20 percent evaluation, and limitation to 15 
degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  The Board notes that 
flexion of the leg to 140 degrees and extension to zero 
degrees is considered full range of motion.  See 38 C.F.R. 
§ 4.71a, Plate II.  

With respect to the applicability of Diagnostic Code 5003, 
the Board notes that, for the period prior to August 10, 
1998, the examination reports dated in November 1996, and 
March 1997, show that the veteran complained of left knee 
pain, which was objectively demonstrated on motion of the 
left knee.  As evidenced by the record, the veteran had 
extension to plus 5 degrees with full flexion with painful 
motion on examination in March 1997.  While the veteran's 
limitation of left knee motion is noncompensable under the 
applicable diagnostic codes (5260 and 5261), the record 
does support a finding of satisfactory evidence of painful 
motion due to arthritis.  Consistent with this finding, 
and in accordance with the governing legal criteria, the 
Board determines the veteran's degenerative joint disease 
of the left knee warrants a separate 10 percent 
evaluation, under Diagnostic Code 5003, for the period 
from November 20, 1996 to August 9, 1998.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Hicks v. Brown, 8 Vet.App. 417, 420 
(1995) (citing Litchtenfels v. Derwinski, 1 Vet.App. 484, 
488 (1991)); VAOPGCPREC 9-98, slip op. at 6.

Based on the veteran's left knee ranges of motion recorded 
at the time of his March 1997, November 1999, and May 2000 
VA examination, the Board determines that, for the period 
from August 10, 1998, the record does not support an 
evaluation in excess of 20 percent for degenerative joint 
disease of the left knee.  Notably, throughout the period 
under consideration, the veteran's limitation of flexion 
of the leg has never been limited to 15 degrees so as to 
warrant the assignment of a 30 percent initial evaluation.  
As aptly noted by the March 1997 examination report, the 
veteran demonstrated noncompensable limitation of left leg 
extension, although he had pain on motion.  In November 
1999, the veteran had flexion to 130 degrees secondary to 
pain.  It was noted that the veteran's range of motion was 
limited by weakness to 60 degrees of flexion.  More 
recently in May 2000, the veteran had left knee flexion to 
130 degrees total, however, pain started with flexion at 
30 degrees.  Notably on the occasion of each of the 
veteran's VA examinations, the examiners explained how 
pain was factored into their evaluations of the veteran's 
left knee disability, as required under DeLuca v. Brown.  
Therefore, in the absence of any findings indicating the 
veteran's limitation of flexion of the left leg has ever 
been limited to 15 degrees (Diagnostic Code 5260), or 
limitation of extension of that same leg has ever been 
limited to 20 degrees (Diagnostic Code 5261), the Board 
must conclude that a disability evaluation in excess of 20 
percent for degenerative joint disease of the left knee 
have not been met for the period from August 10, 1998.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  This being 
the case, the Board must find that the current 20 percent 
rating under Diagnostic Code 5260 is more appropriate in 
that, throughout the time period presently under 
consideration, the disability picture associated with the 
veteran's degenerative joint disease of the left knee more 
nearly approximates the criteria for that particular 
rating.  38 C.F.R. § 4.7.

2.  Internal derangement of the left knee.

Based on a careful and considered review of the evidence 
of record, the Board determines that the manifestations 
associated with the veteran's left knee internal 
derangement, for each of the relevant periods in 
questions, were and are consistent with slight left knee 
impairment.  Here, the record reflects that when the 
veteran was examined in November 1996, there was no 
swelling, effusion, or erythema of the knees, but only 
mild lateral laxity of the left knee was noted.  While at 
the time of the March 1997 examination, the veteran showed 
a positive left-knee patellar grind, crepitus, and 
apprehension, he had a normal gait, and no muscle atrophy 
was observed.  On the basis of these medical findings, the 
Board finds that the degree of impairment associated with 
the veteran's left knee internal derangement more nearly 
approximates the criteria for a 10 percent evaluation 
under Diagnostic Code 5257, for the period of November 20, 
1996, to July 31, 1999.  However, an evaluation in excess 
of 10 percent for the same period of time is not 
warranted, as there is no evidence on file showing the 
presence of symptomatology consistent with a 20 percent 
rating under Diagnostic Code 5257.

For the period from October 1, 1999 through the present, 
the Board finds that the evidentiary record likewise 
supports a finding that the veteran is indeed entitled a 
10 percent evaluation for internal derangement of the left 
knee, to include the period from November 8, 1999.  In 
this context, the reports of examinations dated in 
November 1999 and May 2000, indicate that the veteran 
subjectively complained of left knee stiffness, 
instability, and locking.  The physical examination of the 
veteran's left knee on each occasion, however, revealed 
varying objective findings.  While the veteran had 
swelling on the occasion of his November 1999 examination, 
he did not at the time of his May 2000 examination.  While 
the veteran had a positive McMurray's test on the occasion 
of his November 1999 examination, he did not at the time 
of his May 2000 VA examination.  At the time of the May 
2000 examination, the examiner observed that the veteran's 
left knee showed no medial or lateral collateral ligament 
laxity, and commented that he observed that the veteran 
had a slight limp, favoring his right knee.  Thus, in 
light of the pertinent medical evidence during the 
relevant period in question, and when viewed in 
conjunction with the veteran's subjective complaints, the 
Board finds it reasonable to conclude that the overall 
degree of impairment associated with the veteran's 
internal derangement of the left knee more nearly 
approximates the criteria for a 10 percent evaluation 
under Diagnostic Code 5257, as the evidence of record does 
not reflect moderate impairment of the left knee due to 
lateral instability or recurrent subluxation.  
Accordingly, a 10 percent evaluation is warranted for the 
veteran's internal derangement of the left knee, for the 
period from October 1, 1999, through the present.


C.  Conclusion.

In rendering a decision with regards to all of the above 
disability evaluations, the Board has also given full 
consideration to the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the current level 
of the veteran's disabilities in his favor.  However, both 
the lay and medical evidence in this case does not create 
a reasonable doubt regarding the level of these 
disabilities during the relevant time periods which were 
considered by the Board.  Thus, the reasonable doubt 
doctrine does not apply.  38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991) (where the 
preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application.)



ORDER

Subject to regulations governing the payment of monetary 
awards, a 20 percent disability evaluation for internal 
derangement of the right knee, from November 20, 1996 to 
August 9, 1998, is granted.

A disability evaluation greater than 20 percent for 
internal derangement of the right knee is denied.

A disability evaluation greater than 10 percent for 
internal derangement of the left knee, for the period from 
November 20, 1996 to July 31, 1999, is denied.

A disability evaluation greater than 10 percent for 
internal derangement of the left knee, for the period from 
October 1, 1999, to November 7, 1999, is denied.

Subject to regulations governing the payment of monetary 
awards, a 10 percent disability evaluation for internal 
derangement of the left knee, for the period from November 
8, 1999, is granted.

Subject to regulations governing the payment of monetary 
awards, a separate 10 percent disability evaluation for 
degenerative joint disease of the left knee, for the 
period from November 20, 1996 to August 9, 1998, is 
granted.

A disability evaluation greater than 20 percent for 
degenerative joint disease of the left knee, for the 
period from August 10, 1998, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

